Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00865-CV

                 IN RE THE COMMITMENT OF Mike Alvarez CRUZ

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI23282
                    Honorable Catherine Torres-Stahl, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED August 18, 2021.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice